Citation Nr: 1538908	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-30 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to temporary total rating pursuant to 38 C.F.R. § 4.30 following back surgery in April 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





INTRODUCTION

The Veteran served on active duty from November 1986 to January 1990 and from January 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A back disorder did not manifest in service and is not otherwise attributable to the Veteran's active military service; degenerative disc disease (DDD) of the lumbar spine was not exhibited within the first post-service year.  

2.  The Veteran is not in receipt of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 following back surgery in April 2009 are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the temporary total rating claim, when entitlement to the benefit claimed cannot be established as a matter of law, as in the instant case, VA is not required to advise the Veteran of the information and evidence necessary to substantiate his claim or provide assistance in obtaining evidence.  38 C.F.R. § 3.159(b)(3)(ii), (d)(3) (2014).  

As to the service connection claim, a pre-decisional notice letter dated in December 2009 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's VA and private treatment records in furtherance of his claim.  The Board notes that, with the exception of the Veteran's enlistment examination report, the Veteran's service treatment records (STRs) have not been located.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Requests to both the National Personnel Records Center and the Records Management Center were negative for complete STRs pertaining to the Veteran, and he was subsequently informed of the inability to obtain his complete STRs by separate correspondence in June 2010.  See September 2010 Formal Finding of Unavailability of Complete Service Treatment Records.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.

The Board acknowledges that during the June 2015 Board hearing, the Veteran testified that he was hospitalized during his military service in Germany for a back injury.  However, the Veteran was unable to identify where the hospital was located, whether it was civilian or military, its name, or the year in which he received treatment.  As such, the Veteran did not provide sufficient information to enable a search for these records.  The Board emphasizes that VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  
The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claim.  Pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, as detailed below, the Board finds the Veteran's assertions of an in-service back injury lack credibility.  Furthermore, there is no indication from the record that the claimed disability may be associated with the Veteran's service.  Accordingly, the Board finds an examination and medical nexus opinion is not warranted, even under the low standard detailed in McLendon.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Finally, the Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's June 2015 hearing, the undersigned identified the issue on appeal, asked the Veteran about the history of his claimed back disability, and suggested the submission of a lay statement to assist with substantiating his claim of an in-service back injury.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Veteran's Board hearing.  The duties imposed by Bryant have therefore been met, and for reasons and bases outlined above, the duty to assist has also been satisfied.



II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131;
38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, however, there is no evidence of arthritis within the first post-service year to allow for presumptive service connection.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood, 1 Vet. App. 190, at 192.  

The Veteran has a current back disability, namely lumbago, DDD of the lumbar spine, and lumbar spondylosis.  See, e.g., private magnetic resonance imaging (MRI) report dated April 2009.  Thus, the first element of service connection is satisfied.  

Turning to the second element of service connection, the Veteran asserts that in approximately 1987 while serving in Germany, he slipped off a flat bed of a truck and landed on his back, requiring treatment at a hospital in Germany.  Thereafter, in 2007 he claims to have re-injured his back in a motor vehicle accident.  He contends that his initial in-service back injury resulted in back surgery in 2009.

The Board finds that the Veteran's allegations of an in-service back injury lack credibility for a number of reasons.  First, multiple post-service medical records dated prior to his instant claim for benefits document the Veteran's report of back injuries unrelated to his military service, including an initial back injury from moving furniture in August 1997, and motor vehicle accidents in 1990 and 2007.  See, e.g., VA treatment record dated August 1997, private treatment records dated May 2007 and May 2009.  Significantly, these records make no mention of a prior back injury during service or hospitalization for the same.

Moreover, the Board finds it significant that during October 1996 VA treatment, over 10 years prior to the instant claim for monetary benefits, the Veteran denied that he had ever been hospitalized, in complete contrast to his more recent assertion that he was hospitalized in service following a back injury.

Finally, although an absence of treatment records is not dispositive, the first record of any back complaints is not until 1997, years after separation from service and a decade after the alleged in-service injury, at which time the Veteran reported that he hurt his back from moving furniture.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Therefore, based on the lack of contemporaneous medical evidence, the absence of back complaints for years following service, and the Veteran's contradictory reports, the Board finds the Veteran's allegations of an in-service back injury (and any assertion of a continuity of back symptomatology since service) lack credibility.  

Accordingly, for reasons and bases outlined above, the Board finds that the second element of service connection is not met, and service connection is denied on this basis alone.  

With regard to the final element of service connection, nexus, there is no competent medical evidence linking the Veteran's current disability to an in-service injury.  To the extent that the Veteran asserts that there is such a nexus, he is not competent to opine to do so.  In any event, even if the Board were to concede his competence on this matter, his statements would lack credibility, for reasons outlined above. 

III.  Temporary Total Rating

As discussed above, service connection for a back disorder is not warranted.  Thus, the Veteran lacks legal entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30, which is precluded absent a service-connected back disability.  38 C.F.R. § 4.30(a) (2014); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a back disorder is denied. 

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 following back surgery in April 2009 is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


